Opinion issued January 31, 2013




                                      In The
                               Court of Appeals
                                     For The
                            First District of Texas


                               NO. 01-11-00828-CV


                      NATHANIEL JONES III, Appellant

                                        V.

                HOUSTON POLICE DEPARTMENT, Appellee


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-78155


                        MEMORANDUM OPINION

      Appellant, Nathaniel Jones III, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to
dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                            2